ORDER WITHDRAWING ORDER GRANTING REVIEW AND REMANDING CASE FOR FURTHER PROCEEDINGS
Prior report: App., 121 Idaho 762, 828 P.2d 325.
The Court having issued an order granting review of the decision of the Court of Appeals in the above entitled matter, S.Ct. No. 18438, and having considered the files and record and the argument of counsel, the Court concludes that, under the criteria which guides this Court in the granting of petitions for review, I.A.R. 118, review was improvidently granted. Accordingly, the order granting the defendant’s petition for review is withdrawn.